The question involved in this case is one of fact. One Edward A. Carley filed his affidavit with the Public Utilities Commission, in accordance with Section 614-87, General Code (110 Or. L., 215), in which he stated that on April 28, 1923, he was operating in good faith a bus line over the route set forth in the affidavit. A protest was filed by the plaintiff in error. Upon hearing, the Public Utilities Commission found that the *Page 566 
statements in the affidavit of Carley were true, and awarded him a certificate of public convenience and necessity.
We have examined the record and find nothing therein which, taken in connection with the explanation of Carley, is inconsistent with the truth of the facts alleged in his affidavit.
The order of the commission is affirmed.
Order affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE, and ROBINSON, JJ., concur. *Page 567